DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 07/09/2020.
Claims 38-49 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application PCT/CN2019/071066 under 35 U.S.C. 365(c) is acknowledged and granted.

Information Disclosure Statement 
The information disclosure statement filed 07/09/2020 and 08/06/2021 have been received, considered as indicated, and placed on record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 38-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of carbon recording and trading without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 38 and 46 and all claims which depend from it are directed toward a method, and independent claim 42 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 38 comprises inter alia the functions or steps of “obtaining use data corresponding to the use of an electric vehicle and a unique ID of the electric vehicle, wherein the use data includes at least one of a distance traveled by the electric vehicle or an amount of electrical energy consumed by the electric vehicle;
	converting the use data to a carbon emission reduction value, wherein the converting includes:
	determining a baseline carbon emission amount, BE, corresponding to a use of a combustion engine vehicle according to the use data;
	determining an actual carbon emission amount, PE, caused by the use of the electric vehicle according to the use data; and
	subtracting PE form BE;
	writing the carbon emission reduction value and the unique ID to a block chain as a block chain transaction;
	generating, by the at least one smart contract, a carbon credit according to the carbon emission reduction value;
	writing the carbon credit and the unique ID to the block chain as a block chain transaction;
	receiving a request for a transaction to purchase a good or service with the carbon credit; and
	executing, with the at least one smart contract, a block chain transaction according to the request”. 
Claim 42 comprises inter alia the functions or steps of “obtaining use data corresponding to the use of an electric vehicle, and a unique ID of the electric vehicle, wherein the use data includes at least one of a distance traveled by the electric vehicle or an amount of electrical energy consumed by the electric vehicle;
	converting, by at least one smart contract, the use data to a carbon emission reduction value, wherein the converting includes:
	determining a baseline carbon emission amount, BE, corresponding to a use of a combustion engine vehicle according to the use data;
	determining an actual carbon emission amount, PE, caused by the use of the electric vehicle according to the use data; and
	subtracting PE form BE;
	writing the carbon emission reduction value and the unique ID to a block chain as a block chain transaction;
	generating, by the at least one smart contract, a carbon credit according to the carbon emission reduction value;
	writing, with the block chain node, the carbon credit and the unique ID to the block chain as a block chain transaction;
	receiving a request for a transaction to purchase a good or service with the carbon credit; and
	executing, with the at least one smart contract, a block chain transaction according to the request”.
Claim 46 comprises inter alia the functions or steps of “obtaining use data corresponding to the use of an electric vehicle, and a unique ID of the electric vehicle, wherein the use data includes at least one of a distance traveled by the electric vehicle or an amount of electrical energy consumed by the electric vehicle;
	obtaining an energy consumption amount by an entity, an emission source type, and a unique ID of the entity;
	converting, by at least one smart contract, the use data to a carbon emission reduction value, wherein the converting includes:
	determining a baseline carbon emission amount, BE, corresponding to a use of a combustion engine vehicle according to the use data;
	determining an actual carbon emission amount, PE, caused by the use of the electric vehicle according to the use data; and subtracting PE form BE;
	converting, by the at least one smart contract, the energy consumption amount to a carbon emission value, wherein the converting includes:
	determining an emission factor according to the emission source type, wherein the emission factor is a correlation between emission generation and consumption of the emission source;
	calculating the carbon emission amount according to the energy consumption amount and the emission factor;
	writing the carbon emission reduction value and the carbon emission value to a block chain as a block chain transaction;
	generating, by the at least one smart contract, a carbon credit according to the carbon emission reduction value;
	writing, with the block chain node, the carbon credit and the electric vehicle unique ID to the block chain as a block chain transaction;
	generating, by the at least one smart contract, a negative carbon credit according to the carbon emission value;
	writing the negative carbon credit and the entity unique ID to the block chain as a block chain transaction;
	receiving a request for a carbon credit trade between the electric vehicle and the entity to transfer the carbon credit to the entity; and
	executing, with the at least one smart contract, a block chain transaction according to the request, wherein the executing includes updating the electric vehicle's and the entity's carbon credits on the block chain according to the block chain transaction”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Carbon recording and trading claim to determine an impact that resulted from non-compliance (e.g., the opportunity cost that was lost due to the use of non-preferred service providers) is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data using block chain nodes and smart contracts are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0038] [0044]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 39, 40, 43, 44, 47 and 48, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims 41, 45, and 49, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional element where use data is collected by an IoT sensor. The used of the IoT sensor is recited at a high-level of generality and is merely generally linked to the abstract idea. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooner (PGPub No. 20200027096) – teaches a carbon credit is a generic term for any tradable certificate or permit representing the right to emit one ton of carbon dioxide or the mass of another greenhouse gas with a carbon dioxide equivalent (tCO2e) equivalent to one ton of carbon dioxide. Carbon credits and carbon markets are a component of national and international attempts to mitigate the growth in concentrations of greenhouse gases (GHGs). One carbon credit is equal to one ton of carbon dioxide, or in some markets, carbon dioxide equivalent gases. Carbon trading is an application of an emissions trading approach. Greenhouse gas emissions are capped and then markets are used to allocate the emissions among the group of regulated sources. Carbon credits can be generated by any process that conforms to ISO 14064-66 standards. Once generated, carbon credits can be stored in a distributed, Cloud-based ledger. The ledger entries can serve as a registry for carbon credits as well as the data source for an Internet-enabled trading system or financial exchange that allows the carbon credits to be sold and bought as part of the same system. The distributed ledger can provide records that combine the details of the carbon credits' origin, transaction history, and financial instructions associated with trading of the carbon credits via a distributed ledger system.
Oliver et al. (PGPub No. 20200284600) – teaches Methods and systems are provided for producing tradeable environmental attributes such as carbon offsets from the physical movements of users. The solution incorporates the use of a modal shift optimization application executed on a user's device. The application locates alternative transport options, and monitors the user's physical movements as the user travels to the destination using one of the alternative transport options. A carbon offset system receives the user's trip data and calculates project greenhouse gas (GHG) emissions for the user's journey. The carbon offset system also calculates baseline GHG emissions for a baseline transport option (e.g. single-occupancy private vehicle trip), based at least in part on the baseline emissions factor and a discount factor. The carbon offset system extracts the GHG emissions savings by determining a difference between the baseline and project emissions, which can be validated and verified for the production of carbon offsets.
[0048] Once the user has arrived at their destination (i.e. the trip is complete), method 150 proceeds to block 156 at which the carbon offset system calculates GHG savings for the completed trip. These calculations are based on a modal shift methodology and project plan 138 according to the geographic region, as explained in more detail herein, and are performed for each trip taken by a user. The net GHG emissions savings can be calculated as follows: Net GHG emissions savings=Baseline emissions (as determined using the distance for a baseline trip and GHG modal shift methodology)−Project emissions (as determined using trip data from the completed trip and GHG modal shift methodology)−Leakage (e.g. accounting for a tendency for the user to take their trip outside the defined geographic region for the project). For particular embodiments, leakage is not considered a significant issue for the project and is assumed to be zero, particularly because it is unlikely that users would move their trip outside the project boundary due to an increase in modal shift within the project boundary. Net GHG emissions savings for all of the trips taken by users who are using the modal shift application are aggregated by the carbon offset system, and are provided to a third party for validation and verification at block 158, resulting in certified carbon offsets for sale or exchange in the carbon offsets market.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
11/19/2021